     7:20-cv-01506-TMC      Date Filed 01/07/21    Entry Number 37    Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA
                       SPARTANBURG DIVISION

Mitchell Seth Littleton,             )
                                     )
                   Plaintiff,        )
                                     )            Civ. Action No. 7:20-cv-1506-TMC
      v.                             )
                                     )                       ORDER
Joseph B. Peterson and Jeffery Cole, )
                                     )
                   Defendants.       )
________________________________)

      Plaintiff Mitchell Seth Littleton, proceeding pro se, filed this action seeking

relief against Defendants Joseph B. Peterson and Jeffery Cole pursuant to 42 U.S.C.

§ 1983. (ECF No. 1). In accordance with 28 U.S.C. § 636(b)(1) and Local Civil

Rule 73.02(B)(2)(d) (D.S.C.), this matter was referred to a magistrate judge for all

pretrial proceedings. Now before the court is the Report and Recommendation

(“Report”) of the magistrate judge recommending that this action be dismissed with

prejudice under Rule 41(b) of the Federal Rules of Civil Procedure for lack of

prosecution. (ECF No. 31).

      At the time Littleton filed this action, he was a prisoner at the Cherokee

County Detention Center (“CCDC”) in Gaffney, South Carolina, and provided

CCDC’s address to the court. (ECF No. 1 at 2). On April 27, 2020, the court entered

an order specifically directing Littleton to advise the Clerk’s Office in writing of any

change in his address and warned that the failure to do so could result in the dismissal
     7:20-cv-01506-TMC     Date Filed 01/07/21   Entry Number 37     Page 2 of 5




of his action for violation of a court order. (ECF No. 7 at 3). The order was mailed

to Littleton at the CCDC address he provided the court and was not returned as

undeliverable. (ECF No. 8). Accordingly, Littleton is presumed to have received the

order. On May 29, 2020, the court entered an order authorizing service of process

and apprising Defendants of the deadline to file dispositive motions. (ECF No. 13).

This order was likewise sent by U.S. Mail to Littleton at CCDC and, again, not

returned as undeliverable. (ECF No. 14).

      On August 24, 2020, the magistrate judge entered a text order granting

Defendants an extension of time to file dispositive motions. (ECF No. 22). The order

granting an extension was mailed to Littleton at the same CCDC address, but this

time was returned to the clerk’s office marked “Return to Sender, Attempted - Not

Known, Unable to Forward.” (ECF Nos. 23, 24). Therefore, on September 30, 2020,

the magistrate judge issued an order finding that Littleton “has failed to keep the

Clerk of Court advised of his current address” and requiring that Littleton “provide

his current address in writing to the Clerk of Court” by October 14, 2020. (ECF No.

26). Additionally, the order warned Littleton that if he failed to provide his correct

address by that time, his action would “be subject to dismissal pursuant to Rule

41(b)” and that “the dismissal will be considered an adjudication on the merits, i.e.,

with prejudice.” Id. at 1, 2. The order was again sent to the CCDC address Littleton




                                           2
     7:20-cv-01506-TMC      Date Filed 01/07/21   Entry Number 37      Page 3 of 5




provided the court—the only address for Littleton on file—and it was once again

returned as undeliverable with “not here” written on the envelope. (ECF No. 29).

      On October 22, 2020, the magistrate issued a Report recommending that this

court dismiss Littleton’s action with prejudice under Rule 41(b) for failure to

prosecute. (ECF No. 31 at 3). The Report advised Littleton of his right to file specific

objections to the findings, conclusions and recommendations set forth in the Report

and warned him of the consequences of failing to do so. Id. at 4. The Report was

mailed to Littleton at the address he provided the court, (ECF No. 32), and, as before,

it was returned to the clerk’s office marked “return to sender,” “not here,” and

“unable to forward.” (ECF No. 34). Littleton has not objected to the Report and the

time for doing so has expired.

      The magistrate judge makes only a recommendation to the court. The Report

has no presumptive weight and the responsibility to make a final determination in

this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270–71

(1976). In the absence of objections, this court is not required to provide an

explanation for adopting the Report. See Camby v. Davis, 718 F.2d 198, 199 (4th

Cir. 1983). Rather, “in the absence of a timely filed objection, a district court need

not conduct a de novo review, but instead must only satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation.”




                                           3
     7:20-cv-01506-TMC      Date Filed 01/07/21   Entry Number 37       Page 4 of 5




Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005)

(quoting Fed. R. Civ. P. 72 advisory committee’s note).

      After a careful and thorough review of the record under the appropriate

standards, as set forth above, the court adopts the Report. (ECF No. 31). It is well

established that a court has the authority to dismiss a case pursuant to Federal Rule

of Civil Procedure 41(b) for failure to prosecute or failure to comply with orders of

the court. See Ballard v. Carlson, 882 F.2d 93, 95 (4th Cir.1989). “The authority

of a court to dismiss sua sponte for lack of prosecution has generally been considered

an ‘inherent power,’ governed not by rule or statute but by the control necessarily

vested in courts to manage their own affairs so as to achieve the orderly and

expeditious disposition of cases.” Link v. Wabash R.R. Co., 370 U.S. 626, 630–31

(1962). In considering whether to dismiss an action pursuant to Rule 41(b), the court

should consider four factors:

      (1) the degree of personal responsibility on the part of the plaintiff;

      (2) the amount of prejudice to the defendant caused by the delay;

      (3) the [plaintiff’s history of] proceeding in a dilatory fashion; and

      (4) the effectiveness of sanctions less drastic than dismissal.

Davis v. Williams, 588 F.2d 69, 70 (4th Cir.1978) (internal quotation marks omitted).

These four factors “are not a rigid four-pronged test,” and the decision to dismiss

depends on the particular circumstances of the case. Ballard, 882 F.2d at 95. For


                                          4
     7:20-cv-01506-TMC      Date Filed 01/07/21   Entry Number 37     Page 5 of 5




example, in Ballard, the court reasoned that “the Magistrate’s explicit warning that

a recommendation of dismissal would result from failure to obey his order” was an

important factor supporting dismissal. See id. at 95–96.

      Having considered the record in light of the applicable factors, the court

concludes that it is appropriate to dismiss this action. As explained by the magistrate

judge, Littleton was proceeding pro se and, therefore, “entirely responsible for his

actions”—“[i]t is solely through [Littleton’s] neglect, and not that of an attorney,

that he has failed to keep the Clerk of Court notified of his current address.”

(ECF No. 31 at 2). The court ADOPTS the Report (ECF No. 31) and DISMISSES

this action with prejudice for failure to prosecute pursuant to Federal Rule of Civil

Procedure 41(b).

      IT IS SO ORDERED.

                                              s/ Timothy M. Cain
                                              United States District Judge

January 7, 2021
Anderson, South Carolina




                                          5
